Title: To John Adams from John Sanderson, 29 September 1818
From: Sanderson, John
To: Adams, John


				
					Sir,
					Philada. Septr. 29th. 1818.
				
				I have taken the liberty of sending to your address some pages of a work I have just put to press in Philada.—A copy of which I shall convey to you, entire, as the nos. or half vollumes  are competed. The first will be published in a few weeks, & the others at convenient intervals, perhaps of six months.—I wished very much to consult you on the subject of this publication before the present time, and especially to request from you some notice of the life of Mr. Hancock; but from the respect which I felt was due to that repose, which has so long been sacrificed to the interests of others, I abstained from it. On a nearer view however, of a difficulty the importance & sacredness of the task I have perhaps rashly undertaken, I have ventured to solicit your attention to it.The sketch I now send you is yet without revision, or final preparation for the public; it contains, however, the sum of the inteligence my enquiries have enabled me to obtain; which is indeed very scanty & general. I regret extremely my inability to converse or correspond with some one whose intimacy with Mr. Hancock might have supplied my imperfections in the knowledge of his character & the incidents of his life.In describing the characters of  those to whom we are indebted for the best of all human blessings, I feel impelled by my warmest inclinations, as well as interests, to use no expressions unworthy of them; I need not, therefor declare to you the gratitude I should owe to your kindness for any information which may promote the interests of an undertaking for which I feel the most anxious and religious solicitude.With great respect / I have the honor to be / Your Obt. hbl. Sevt.
				
					John Sanderson
				
				
			